Exhibit 99.1 For further Information: At the Company: At PondelWilkinson: Corporate Headquarters Address: Ron Santarosa Robert Jaffe 3027 Townsgate Road, Suite 300 805-322-9333 310-279-5969 Westlake Village, CA 91361 FIRST CALIFORNIA REPORTS 33 PERCENT INCREASE IN EARNINGS FOR 2 Company to Host Conference Call Today at 11 a.m. Pacific Time WESTLAKE VILLAGE, Calif., July 26, 2012 – First California Financial Group, Inc. (NASDAQ:FCAL), the holding company of First California Bank, today reported net income of $3.2 million for the quarter ended June 30, 2012, compared with $2.4 million for the same quarter a year ago.Net income available to common shareholders was $2.9 million, or $0.10 per diluted share, compared with $2.1 million, or $0.07 per diluted share, for the prior year second quarter.Preferred dividends were $312,500 for each of the second quarters of 2012 and 2011.At June 30, 2012, tangible book value per common share was $4.51. “Results for the second quarter continue to demonstrate positive momentum, reflecting the strategies we put into place to increase profitability and improve efficiency,” said C. G. Kum, president and chief executive officer of First California Financial Group. “Fee income, net interest income, and deposits all grew by double digits in the second quarter compared with the second quarter of 2011, and core earnings continued to show significant improvement, increasing 33 percent over the comparable prior year quarter and 24 percent from the 2012 first quarter.” 2012 Second Quarter Financial Highlights · Net interest income rose 11 percent from the same period a year ago; · Service charges, fees and other income jumped 29 percent from the year ago period; · The efficiency ratio declined to 67 percent from 71 percent; · Core earnings improved 33 percent from the same period a year ago; · Asset quality remained solid as annualized net charge-offs were 0.07 percent of average loans for the first half of 2012, while net charge-offs declined to $310,000 for the 2012 second quarter from $860,000 a year ago; · Non-covered loans increased 11 percent to $1.039 billion over the 2011 year end; · Non-interest checking deposits increased 26 percent, and total deposits increased 10 percent over the 2011 year end; · Tangible book value per common share increased to $4.51, or 8 percent, from the 2011 year end; · The second quarter return on average tangible common equity was 9.91 percent. Financial Results For the 2012 second quarter, net interest income before the provision for loan losses increased 11 percent to $17.2 million from $15.5 million for the 2011 second quarter.The increase reflects a 7 percent increase in average earning assets and a 4 percent increase in net interest margin.Interest income (discount accretion) on covered loans for the 2012 second quarter was $5.1 million.2011 second quarter interest income (discount accretion) on covered loans was $4.3 million.Net interest margin, on a taxable equivalent basis, rose to 4.12 percent from 3.95 percent for the 2011 second quarter.A 26 percent decline in the rate paid on interest-bearing liabilities and a 36 percent increase in average noninterest-bearing deposits drove the increase in net interest margin. Service charges, fees and other income increased to $2.9 million from $2.2 million for the 2011 second quarter, primarily reflecting continued growth in business volumes and fees generated from the EPS division.Revenues from the EPS division doubled to $1.7 million for the 2012 second quarter from $854,000 for the same quarter last year. First California Financial Group, Inc.
